Pee Ctjeiam.
This case involves a recall of the five commissioners of the City of Union City. Pursuant to N. J. S. A. 40:75-34 each incumbent filed a petition that the recall question be placed upon the ballot. Under the statute, the ensuing election would call (1) for a separate vote as to whether each incumbent should be recalled and (2) for the election of successors for such of the incumbents as may be recalled. The voters thus vote upon successors although at the time of the balloting they cannot know how many incumbents, if any, will be recalled. Pursuant to N. J. S. A. 40:75-32 the parties initiating the recalls filed nominating petitions. In each petition one nominee was designated to succeed one named incumbent. The incumbents did not file nominating petitions, they assuming the petitions opposing the recall served also to nominate them to succeed themselves or each other.
Two suits emerged: (1) by the incumbents to strike the nominating petitions of the challengers on the ground that each nominee must run, not to succeed a single incumbent, but rather against all nominees with respect to all incumbents who may be recalled at the election, and (2) a suit by the challengers attacking the ballot as proposed by the Municipal Clerk upon which the incumbents were to be listed as candidates to succeed themselves or each other in the event they are removed by recall.
As to the first suit, the trial court held that under Grubb v. Wyckoff; 52 N. J. 599 (1968), each nominee must run against the field with respect to all vacancies in the offices of commissioner arising from the recall and hence each petition was defective in seeking to run the candidate for election to the office of one specified incumbent, but the trial court held the probable intent of the signers was to nominate the candidates for all such offices to be filled and hence the petitions sufficed. The Appellate Division affirmed, and we denied a petition for certification.
*301As to the second suit, the trial court held that since the incumbents had failed to file nominating petitions under N. J. S. A. 40:75-32, they could not appear on the ballot as candidates for election if they are removed by the recall. The Appellate Division affirmed, and we granted the petition for certification.
The timetable was demanding. The trial court decided the cases on Monday, February 23, 1972. The Appellate Division heard and decided the appeals on Friday, March 3, 1972. On the afternoon of that day we advised counsel of our action on the petitions for certification already mentioned, and that the appeal would be heard on Monday, March 6, 1972, the day before the scheduled election. Upon the conclusion of the argument we announced our decision orally so that the election could proceed as scheduled. This opinion is filed to record our reasons.
An incumbent is removed by a majority vote. We pointed out in Grubb, supra, that the recall statute was obscure with respect to an office to which a nominee may be elected by a mere plurality vote. In such circumstances, if an incumbent could not run to succeed himself, the plurality voters who had elected him at the initial election would be denied an opportunity to choose him even though he could again best the field on a plurality basis.1 We pointed out in that connection that a recall need not be based upon a “cause” which would disqualify an incumbent from holding office. We noted, too, that if the candidates defeated at the initial election on a plurality basis could by the aggregate support of their several constituencies achieve the elimination of the victor by recall, there might be undue incentive *302to recall for no reason other than to enable the defeated candidates to seek the office under circumstances made more favorable by the elimination of the strongest man in the original contest. Since the Legislature must be presumed to have intended the ultimate will of the voters to prevail,2 we concluded the incumbent may be nominated to succeed himself at the recall election so that the voters who wanted him could choose him again if their choice prevailed on the plurality basis.
 We held also in Grubb that where it was sought to recall more than one incumbent of equivalent offices, the electorate was entitled to have all candidates run against each other for all the vacancies created by the recall, and hence the nominating petition may not be limited to less than all the offices involved in the recall movement. It was for this reason that the challengers’ nominating petitions in the present matter were defective on their faces, although we agree with the trial court and the Appellate Division that the probable intent of the signers that their nominees run on that basis was so evident that to strike the petitions would disserve the basic philosophy that the voters be afforded an opportunity for an unfettered expression of their will.
For like reasons the petitions filed to contest the recall of the incumbents suffice to nominate them to succeed themselves. The probable intent of the signers was to keep the incumbents in office, either by defeating the recall or by a plurality vote in the contest to succeed them. Hypothetically, a signer of the petition might want his man to be ousted if a majority voted to recall him even though the incumbent would defeat the field by a plurality vote, but *303the probability is strong the other way.3 Indeed Grubb rested upon that probability in concluding that an incumbent should be permitted to run to succeed himself whenever a candidate may gain office by less than a majority vote. We think it unlikely in the extreme that the signers would have refused to sign a second petition expressly designed to nominate the incumbent to run if he should be recalled. It should be noted in this connection that the statute requires no more signatures to nominate a man than are required to enable the incumbent to contest the recall. The required number for both purposes is 15% of the legal voters. N. J. S. A. 40:75-32 and 34. The time for filing of those petitions is also the same, 15 days before the recall election. See the sections just cited.
 We can understand the uncertainty in this area as to whether the incumbents who call for the recall elections must simultaneously file a second petition for their nomination. In Grubb j we invited legislative attention to the statutes. The Legislature not having acted, we must read the statute to serve the legislative aim that the voters who cast the largest number of the votes for a candidate are entitled to have that candidate serve them in office. To that end we hold that the petitions suffice to nominate the incumbents.
At the oral argument, a question was raised as to the format of the ballot. We informed the parties that all the candidates should be listed in a single column. We held also that the ballot should expressly advise the voters to vote for as many candidates as there are offices involved in the recall, which here are five. This direction should appear plainly for since the statute calls for a single. election at which the recall issues will be voted upon and the successors *304chosen, and the voter cannot know whether there will be a recall or as to how many incumbents, he may well be confused in the absence of such guidance.
The judgment under review was accordingly reversed with the directions noted above. Ho costs to any party in 'any court.
Hall, J., concurs and files opinion.

We need not decide whether such a denial would offend the constitutional right to vote. This issue seemingly was raised in Stone v. Wyckoff, 102 N. J. Super. 26, 36-37 (App. Div. 1968), certif. denied, 52 N. J. 254 (1968). It became moot when we held in Grubh, which involved the same recall election, that an incumbent could run to succeed himself.


J. g. A_. 40 :75-26 provides that “The provisions of this article shall be liberally construed, and are not to be taken in derogation of the rights of any person holding the oiBce of commissioner.”


We say this notwithstanding the actual votes recorded at such elections. The discrepancy between a “Xo” vote on the recall question and the vote for the incumbent on the contemporaneous but contingent ('lection on the same recall ballot is readily attributable to the voters’ linfamiliarity with the recall process and a failure to realize the right, and the need, to vote twice, in eifeet, for the same man.